Citation Nr: 0836193	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  05-11 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1941 to May 
1943, during peacetime and World War II.  He died in February 
2003.  The appellant is his widow.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of the 
Department of Veterans Affairs (VA), Cleveland, Ohio, 
Regional Office (RO), which denied service connection for the 
veteran's cause of death.  The appellant disagreed with such 
denial and subsequently perfected an appeal.  The Tiger Team 
located in the Cleveland RO processed the claim.  However, 
the claim was returned to the Detroit, Michigan, RO, which 
issued a statement of the case in March 2005 before the 
appeal was perfected.      


FINDINGS OF FACT

1.  The Certificate of Death reflects that the veteran died 
in February 2003 and lists the immediate cause of death as 
myocardial failure, due to (or as a consequence of) calcific 
aortic stenosis.  Coronary artery occlusive disease was 
listed as a significant condition contributing to the 
veteran's death, but not resulting in the underlying cause of 
death.  

2.  At the time of the veteran's death, service connection 
was in effect for: chronic cervical strain with decreased 
range of motion (30 percent); arthritis, right ankle (20 
percent); chronic lumbar strain with decreased range of 
motion (10 percent); arthritis, right thumb (10 percent); 
arthritis, left wrist (10 percent); and arthritis, right 
wrist (10 percent).  The veteran was also granted entitlement 
to a total disability rating based on individual 
unemployability (TDIU), and basic eligibility for Dependents' 
Educational Assistance.

3.  A chronic cardiovascular disability, to include calcific 
aortic stenosis and/or coronary artery occlusive disease, was 
not demonstrated in service or for many years thereafter.  
There is no competent medical evidence of record suggesting a 
relationship between the cause of the veteran's death and his 
active military service.  

4.  The preponderance of the evidence is against a finding 
that the veteran's service-connected disabilities either 
caused or contributed substantially or materially to cause 
his death.


CONCLUSION OF LAW

A disability incurred or aggravated in service, a disability 
that may be presumed to have been incurred in service, or a 
disability that is otherwise related to service, did not 
cause or contribute substantially or materially to the cause 
of the veteran's death.  38 U.S.C.A. §§ 1131, 1310, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected. Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  Unlike a claim to reopen, an original DIC claim 
imposes upon VA no obligation to inform a DIC claimant who 
submits a nondetailed application of the specific reasons why 
any claim made during the deceased veteran's lifetime was not 
granted.  Id. at 353.  Where a claimant submits a detailed 
application for benefits, VA must provide a detailed 
response.  Id.  

In this case, although the appellant was not specifically 
informed of the disabilities for which service connection had 
been established, she asserted in her November 2004 Notice of 
Disagreement that the veteran was service-connected for 
rheumatoid arthritis which led to a sedentary lifestyle, 
which in turn contributed to his death.  In a December 2004 
Statement in Support of Claim, the appellant reiterated her 
contention that the veteran was unable to exercise due to his 
service-connected "painful arthritis."  See also April 2005 
VA Form-9.  In essence, she asserts that the veteran died due 
to his service-connected arthritis, and thus, service 
connection is warranted for the cause of the veteran's death.    

The VCAA duty to notify was satisfied initially by an April 
2003 letter.  Thereafter, another VCAA letter was sent to the 
appellant in June 2006.  These letters fully addressed all 
three notice elements; informed the appellant of what 
evidence was required to substantiate her claim, and of the 
appellant's and VA's respective duties for obtaining 
evidence.  Although the June 2006 notice letter was not sent 
before the initial agency of original jurisdiction (AOJ) 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  The appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim and given ample time to respond.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.     

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, the claims folder contains service 
medical records, VA medical records, private medical records, 
Internet articles, and the statements of the veteran, 
appellant, and her representative.  The appellant did not 
request a hearing before the Board.  Significantly, the 
record does not otherwise indicate any additional obtainable 
evidence that is necessary for a fair adjudication of the 
claims that has not been obtained.  In fact, the appellant 
indicated in her July 2006 "VCAA Notice Response" form that 
she had no other evidence to submit to substantiate her 
claim.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
veteran in the development of the claims.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Legal Criteria and Analysis

When a veteran dies from a service-connected disability, the 
Secretary shall pay dependency and indemnity compensation for 
such veteran's surviving spouse, children or parents.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  The death of a 
veteran will be considered as having been due to a service 
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  Id.  The issue involved will be determined by 
exercise of sound judgment, without recourse to speculation, 
after a careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran, 
including, particularly, autopsy reports.  A service-
connected disability will be considered as the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty.  38 U.S.C.A. § 1131.  Regulations 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

A contributory cause of death is inherently one not related 
to the principal cause.  38 C.F.R. § 3.312(c)(1).  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
Id.  It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  Id.  Generally, minor service-connected 
disabilities, particularly those of a static nature or not 
materially affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
38 C.F.R. § 3.312(c)(2).  In the same category, there would 
be included service-connected diseases or injuries of any 
evaluation (even 100 percent evaluations) but of a quiescent 
or static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions.  Id.  

Service-connected diseases involving active processes 
affecting vital organs should receive careful consideration 
as a contributing cause of death from the viewpoint of 
whether there were resulting debilitating effects and general 
impairment of health to 
an extent that would render the person materially less 
capable of resisting the effects of the disease primarily 
causing death.  38 C.F.R. § 3.312(c)(3).

The certificate of death reflects that the veteran died at 
the William Beaumont Hospital in February 2003 at the age of 
78 and lists the immediate cause of death as myocardial 
failure, due to (or as a consequence of) calcific aortic 
stenosis.  Coronary artery occlusive disease was a 
significant condition that contributed to his death but was 
not resulting in the immediate cause of death.  An autopsy 
was not performed.

The appellant's primary contention is that the veteran's 
service-connected arthritis ultimately caused his death.  In 
this regard, the veteran's claims folder contains both an 
April 2003 private medical opinion stating that "arthritis 
and peripheral neuropathy forced [the veteran] to lead a 
sedentary life, which contributed to his cardiovascular 
disease," and a September 2003 VA medical opinion stating 
that "the veteran's service-connected arthritis is not 
likely to have led to heart involvement and is not a 
contributing factor to the veteran's eventual death."  See 
April 2003 Private Medical Opinion Letter; September 2003 VA 
Medical Opinion Memorandum.  On review, the Board gives 
greater probative weight to the September 2003 VA medical 
opinion, as opposed to the April 2003 private medical 
opinion, for the following reasons. 

The September 2003 VA examiner had the benefit of a review of 
the claims folder and had conducted a general medical 
examination of the veteran in January 2002. There is no 
indication, on the other hand, that the April 2003 private 
medical practitioner reviewed the entire claims folder or 
conducted an examination of the veteran, therefore his 
opinion is considered less informed.

Further, the private medical practitioner gives no basis for 
his opinion nor a statement of the evidence he relied on in 
making his opinion.  See April 2003 Private Medical Opinion 
Letter.  The Court of Appeals for Veterans Claims has held on 
a number of occasions that a medical opinion premised upon an 
unsubstantiated account is of no probative value. See, e.g., 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 
Vet. App. 229, 233 (1993).

The Board acknowledges the Internet articles regarding 
exercise and a healthy heart submitted by the appellant.  The 
appellant claims that the April 2003 private medical opinion 
should carry more weight because it is substantiated with 
Internet 
articles that state lack of exercise results in cardiac 
problems.  Her argument is without merit.  Medical opinions 
on the specific case under consideration are probative, while 
generic statements of medical science are not.  There is no 
indication that the April 2003 private medical practitioner 
used these Internet articles in making his determination, and 
the Internet articles, themselves, are not specific to the 
veteran.  As stated, it is not sufficient to show that a 
service-connected disability casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  See 38 C.F.R. § 3.312(c)(1).  Further, minor 
service-connected disabilities, such as muscular or skeletal 
functions (even 100 percent evaluations) not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
See 38 C.F.R. § 3.312(c)(2).  The private medical 
practitioner also attributed the veteran's sedentary 
lifestyle to peripheral neuropathy, a disability that was not 
service-connected, and there is no evidence peripheral 
neuropathy is related to service. 

While the appellant asserts that the veteran's service-
connected arthritis forced the veteran into a sedentary 
lifestyle and led to his heart problems which caused his 
death, her opinion as to medical matters, no matter how 
sincere, is without probative value because she, as a 
layperson, is not competent to establish a medical diagnosis 
or draw medical conclusions; such matters require medical 
expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

As noted above, the veteran was service-connected for a 
number of disabilities.  However, without objective evidence 
reflecting that the veteran's service-connected disabilities 
contributed substantially or materially to his death, the 
appellant's service connection claim must be denied.  

Moreover, the evidence of record does not reflect that the 
disabilities which caused the veteran's death were incurred 
during his active military service.  The Board acknowledges 
that, in the May 1943 separation examination report, the 
examiner noted that the veteran had a slight systolic murmur 
believed to be functional at the apex, and disappeared when 
the veteran was supine.  See May 1943 Separation Examination 
Report.  However, the veteran's heart was otherwise normal.  
See id.  Further, the VA examiner from John D. Dingell VA 
Medical Center (VAMC) in Detroit, Michigan, that provided the 
September 2003 opinion with regard to the veteran's 
arthritis, as noted above, reviewed the veteran's claims file 
and specifically made note of the veteran's functional soft 
systolic murmur, but did not find any relationship between 
the murmur and the veteran's cause of death.  See September 
2003 VA Medical Opinion Memorandum.

Post-service, the first indication of cardiovascular 
disability was not shown until a January 2002 VA examination 
report from John D. Dingell VAMC in Detroit.  According to 
such report, the veteran reported a history of a myocardial 
infarction in 1973, peacemaker placement in 1990, mitral 
valve replacement in 1992, and another myocardial infraction 
in 2001 with angioplasty and two stent placements.  See 
January 2002 VA General Medical Examination Report.  

In sum, a chronic cardiovascular disability, to include 
calcific aortic stenosis and coronary artery occlusive, was 
not present in service or for many years thereafter, and 
there is no objective evidence relating the veteran's 
cardiovascular disability to service.  In addition, the 
preponderance of the evidence is against a finding that the 
veteran's service-connected disabilities had any significant 
adverse effect on the events leading to the veteran's death 
or otherwise contributed substantially or materially to his 
demise.  The Board sympathizes with the appellant; however, 
the preponderance of the evidence is against her service 
connection claim.  Thus, the reasonable doubt doctrine does 
not apply, and the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b).   


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


